MEMORANDUM OPINION
                                         No. 04-11-00022-CV

                                       Anthony S. JASPER, Jr.,
                                             Appellant

                                                  v.

                                      Joseph Mick AGUILERA,
                                              Appellee

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CI-09052
                               Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: October 19, 2011

DISMISSED

           On June 9, 2011, appellant filed a brief that did not comply with Texas Rule of Appellate

Procedure 38.1 in that it failed to include (1) a statement of facts; (2) a summary of the

argument; and (3) argument. See TEX. R. APP. P. 38.1(g), (h), (i). On July 26, 2011, we issued an

order advising appellant of the formal defects in his brief and ordered him to file an amended

brief by August 10, 2011. We warned that if any such amended brief failed to correct the

violations, we would strike the brief and prohibit appellant from filing another. See id. 38.9(a).
                                                                                  04-11-00022-CV


Appellant did not respond to our order by filing an amended brief, but instead filed a motion for

extension of time to file an amended brief. We granted the motion to the extent that we ordered

appellant to file, on or before September 16, 2011, an amended brief that corrected the

previously noted violations and complied with Texas Rule of Appellate Procedure 38.1. Further,

we warned appellant that if he failed to file an amended brief that complied with Rule 38.1 on or

before September 16, 2011, this appeal would be dismissed pursuant to Texas Rule of Appellate

Procedure 42.3(c). Appellant has not filed an amended brief or otherwise responded to our order.

We, therefore, dismiss this appeal.



                                                           PER CURIAM




                                              -2-